DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action is in response to the preliminary amendment filed on 5/31/2021.
Claims 2-21 are pending. Claims 2, 12 and 17 are the base independent claims.

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claim 8 is objected to because of the following informalities: there appears to be a typo in “the second vechile.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 2, 12 and 17, the limitations “receiving…via a wireless communication link to a first vehicle an identity token obtained via a wireless inter-vehicle communication system of the first vehicle, wherein the identity token identifies a second vehicle that is distinct from the first vehicle…”, “generating an inter-vehicle message…destined for the second vehicle…” and “causing the inter-vehicle message to be transmitted to the second vehicle…wherein the inter-vehicle message is sent to the second vehicle via the wireless inter-vehicle communication system of the first vehicle (emphasis added)” are resided.  However, written supports for these limitations are not found in the Specification.  Instead, Applicant’s disclosure (e.g. Spec [0015] or [0029], [0057-0062] and/or fig. 2A-B) describes in examples that a token or data is transmitted/received between user device 110 and a vehicle device 130a of second vehicle 1002a without an inter-vehicle communication system.  If amendment is filed and it is changing the patent scope of the claim, then it may necessitate a final rejection if allowable subject matter is not presented.  Dependent claims are also rejected being under rejected base claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Beaurepaire et al (US 2015/0310739), Wormald et al (US 2015/0373502), Sokola et al (US 2005/0222752), Bunner et al (US 10,051,072), Cattone (US 2016/0189116), Wesley (US 2014/0122114), Vandeweerd et al (US 2015/0382133), Baren et al (US 2019/0205854), Penilla et al (US 2017/0270490).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619